Brewster, J.
(concurring). Respondents concede that the jurisdiction upon which they rely depends for its existence upon a rule of this court promulgated November 16, 1945, in connection with the fixing of trial and special terms. That rule provides that special terms are always open at Supreme Court chambers when a justice is present for motions requiring notice upon orders to show cause granted by the justice before whom they are returnable. Only the court is vested with jurisdiction to determine the proceeding now pending before respondent Murray. Such determination may not be called forth by a mere motion. It results after inquiry by the court, however summarily,, into such questions of law or fact as are presented and culminates in a final order in the proceeding. The prescribed inquiry and determination in question by the court is not within the purview or meaning of the rule above referred to.